

115 HR 1582 IH: Duty First Act
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1582IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Russell (for himself, Mr. Jones, Mr. Fleischmann, Mr. Walz, Mr. Cole, Mr. Kilmer, Mr. Knight, Mrs. Hartzler, Mr. Franks of Arizona, Mr. Kelly of Mississippi, Mr. Marshall, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of Treasury to mint coins in commemoration of the 100 year anniversary of
			 the 1st Infantry Division.
	
 1.Short titleThis Act may be cited as the Duty First Act. 2.FindingsThe congress finds the following:
 (1)The 1st Infantry Division was constituted on May 24, 1917, and is the first and oldest permanently established combat division of the United States Army. 2017 is the centennial of the Division.
 (2)The 1st Infantry Division has been in continuous service since its organization. (3)The 1st Infantry Division has fought with distinction in every major conflict since 1917 except the Korean War, when it was on occupation duty in Germany.
 (4)In World War I, the then-First Division was the first United States division to arrive in France. It fired the first American shots of the war, suffered the first casualties and secured the first American victory at the Battle of Cantigny in May, 1918. This was also the first modern, combined arms battle in American history. It fought with distinction in all subsequent campaigns and, after occupation duty in Germany, was the last combat division to return home in 1919.
 (5)Five division soldiers received the Medal of Honor in World War I. (6)In World War II, the 1 ID was the first to deploy to Europe. It fought in North Africa and Sicily in 1942 and 1943. General George S. Patton, Jr., commander of the United States 7th Army in the Mediterranean, stated that he would not invade Sicily without the 1 ID as the assault division.
 (7)The 1 ID was the lead assault division on Omaha beach in Normandy on D-Day, June 6, 1944. Against frightful odds and despite multiple challenges, it secured a beach head on a day when failure could have altered the outcome of the war.
 (8)The 1 ID played pivotal roles in the liberation of France and Belgium; the Battle of the Bulge; the crossing of the Rhine River; and the invasion and defeat of Nazi Germany. After the war, the Division supported and secured the International War Crimes Tribunal at Nuremburg, Germany, guarding infamous Nazi officials during the courtroom proceedings.
 (9)Seventeen division soldiers received the Medal of Honor in World War II. (10)The 1 ID was the only United States combat division in Europe from 1946 to 1951. It returned to the United States and Fort Riley, KS, in 1955.
 (11)The 1 ID was one of the first 2 combat divisions deployed to Vietnam in 1965. There it defended the vital Highway 13 corridor against enemy infiltration from Cambodia to the capital at Saigon. It fought gallantly in Operation Junction City, the largest operation of the war, in 1967; and in all 3 waves of the Tet Offensive in 1968.
 (12)Twelve division soldiers received the Medal of Honor in Vietnam. (13)The 1 ID deterred Soviet aggression against NATO Europe from 1970 to 1990 with a brigade in Germany and the rest of the division deploying there annually from Fort Riley in REFORGER exercises that demonstrated United States capability and resolve until the Cold War ended.
 (14)The 1 ID deployed to Saudi Arabia in 1991 in Operations Desert Shield and Desert Storm. It attacked to breach the Iraqi defenses, raced across the desert with the United States VIIth Corps, destroying the Iraqi Republican Guard Tawakalna Division.
 (15)The 1 ID enforced international peace agreements in Bosnia for 31 months between 1996 and 2000; for 4 months in Macedonia (FYROM) in 1999; and for 22 months in Kosovo between 1999 and 2003.
 (16)The 1 ID deployed to Iraq in 2004 to 2005 in OIF II, the initial occupation of Iraq, and helped achieve the first free and fair elections in the history of Iraq. Its brigade combat teams and other elements deployed multiple times to Iraq and Afghanistan between 2003 and 2014.
 (17)The 1 ID provided the first regionally aligned force (RAF) to the United States Africa Command and provided military assistance to friendly governments across the continent of Africa.
 (18)To combat the growing ISIS threat, 1 ID soldiers have deployed to Iraq and Kuwait to assist the Iraqi Security Forces and other friendly countries in that vital and unstable region.
 (19)The 1 ID will be deployed to Iraq, Afghanistan, and Korea in 2016 and 2017, its centennial year. (20)Thirty-six soldiers have been decorated with the Medal of Honor, and countless others have distinguished themselves in combat.
 (21)The 1st Infantry Division has earned several unit decorations, including 2 Meritorious Unit Commendations, 3 French Croix de Guerre, 1 Belgian Fourragere, Republic of Vietnam Cross of Gallantry with Palm, 1 Republic of Vietnam Civil Action Honor Medal, and was cited twice in the Order of the Day of the Belgian Army.
 (22)The 1st Infantry Division has served the United States with great valor and distinction since its organization, living up to its motto, No mission too difficult, no sacrifice too great—Duty First.
			3.Coin specification
 (a)DenominationsThe Secretary of Treasury (hereafter in this Act referred to as the Secretary) shall mint the issue the following coins: (1)$5 gold coinsNot more than 20,000 $5 coins, which shall—
 (A)weigh 8.359 grams; (B)have a diameter of .850 inches; and
 (C)contain 90 percent gold and 10 percent alloy. (2)$1 silver coinsNot more than 100,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have the diameter of 1.50 inches; and
 (C)contain not less than 90 percent silver. (3)Half-dollar clad coinsNot more than 200,000 half-dollar coins which shall—
 (A)weight 11.34 grams; (B)have a diameter of 1.205 inches; and
 (C)be minted to the specifications for half dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor the purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the 100 year anniversary of the 1st Infantry Division.
 (2)Designation and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2017; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the secretary after consultation with the Society of the 1st Infantry Division and the U.S. Army Center of Military History; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityOnly the West Point Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 2018.
			6.Sale of coins
 (1)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (A)the face value of the coins;
 (B)the surcharge provided in section 7(a) with respect to such coins; and (C)the cost of designing and issuing the coins (including labor, material, dies, use of machinery, overhead expenses, marketing, and shipping).
 (2)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (3)Prepaid ordersThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
			7.Surcharges
 (a)In generalAll sales of coins issued under this Act shall include a surcharge of— (1)$35 per coin for the $5 coin;
 (2)$10 per coin for the $1 coin; and (3)$5 per coin for the half-dollar coin.
 (b)DistributionSubject to section 5134 (f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Society of the 1st Infantry Division for renovation of existing 1st Infantry Division Memorial located in the District of Columbia.
 (c)AuditsThe society of the 1st Infantry Division shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 coin commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United State Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
			